11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the matter of the Robinson            * From the 118th District
Family Entities,                           Court of Howard County,
                                           Trial Court No. 48,534.

No. 11-12-00258-CV                       * August 29, 2014

                                         * Memorandum Opinion by Wright, C.J.
                                           (Panel consists of: Wright, C.J.,
                                           Bailey, J., and McCall, sitting
                                           by assignment)
                                           (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court's opinion, the
order of the trial court is reversed, and the injunction is dissolved. This cause is
remanded to the trial court for further proceedings consistent with this court’s
opinion.   The costs incurred by reason of this appeal are taxed against the
Robinson Family Entities – Geneva Legg, receiver.